Citation Nr: 0533302	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for phlebitis of 
the right lower extremity, secondary to varicose veins, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for phlebitis of 
the left lower extremity, secondary to varicose veins, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from June 1967 to February 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  In this decision, the RO denied increased 
evaluations for the veteran's bilateral phlebitis of the 
lower extremities, secondary to varicose veins.  The prior 60 
percent evaluation of each extremity was confirmed and 
continued.

In October 2003, the Board remanded this case for development 
of the evidence.  The case has now returned for appellate 
consideration.  


FINDINGS OF FACT

The veteran's service-connected bilateral phlebitis of the 
lower extremities, secondary to varicose veins, has not 
resulted in chronic symptoms of massive board like edema with 
constant pain at rest.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
disabling for phlebitis of the right lower extremity, 
secondary to varicose veins, has not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.104, Diagnostic Codes 7120, 7121 (2005).

2.  The criteria for an evaluation in excess of 60 percent 
disabling for phlebitis of the left lower extremity, 
secondary to varicose veins, has not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.104, Diagnostic Codes 7120, 7121 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in February 2002 and February 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to increased evaluations for bilateral 
phlebitis and varicose veins.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The Statement of 
the Case (SOC) issued in May 2003 and Supplemental Statements 
of the Case (SSOC) issued in July 2005 informed him of 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The VCAA notification provided in 
February 2002 was prior to the initial adverse decision in 
this case issued by the RO in August 2002.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in 
February 2004.)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of February 2002 and February 2004, VA requested 
that the veteran identify all treatment of his claimed 
disabilities.  He has only identified VA treatment.  His 
service and VA treatment records have been obtained and 
incorporated into the claims file.  As no additional medical 
records have been identified as pertinent to his claim, 
further development of these records is not warranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in April 2002, 
January 2003, and May 2005.  These examination reports noted 
accurate medical histories, findings on examination, and the 
appropriate diagnoses and opinions.  The examiners of January 
2003 and May 2005 indicated that they had not had an 
opportunity to review the claims file in conjunction with 
their examinations.  However, the January 2003 examiner 
reported that she had reviewed the veteran's VA treatment 
records (the only pertinent evidence identified by the 
veteran and evidence that is duplicative of that associated 
in the claims file) on a computer database.  Regardless, the 
veteran reported an accurate medical history and this history 
was considered by the examiners.  Further remand would only 
provide the examiners with information that was already 
considered.  Therefore, the Board finds these examination 
reports are adequate for VA purposes.

The veteran requested a hearing before a Decision Review 
Officer (DRO) at the RO.  The Board remanded this case in 
October 2003, in part, so that such a hearing could be 
conducted.  By letters of April, June, and July 2005, the RO 
informed the veteran of his scheduled hearing dates.  The 
veteran requested that the first two dates be rescheduled.  
The letter of July 2005 was sent to the veteran's last 
reported address, which had been confirmed in a Report of 
Contact as late as late June 2005.  The veteran failed to 
report for his last scheduled hearing.  He has not requested 
another hearing or provided any reasons why he was unable to 
attend his scheduled hearing.  Due to the veteran's lack of 
cooperation, the Board finds that further attempts to provide 
the veteran with a hearing before VA would be futile.  See 
38 U.S.C.A. § 5103A(a)(2), 5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records...); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996), Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining putative evidence.)  

The Board remanded this case in October 2003 in order to 
provide the veteran with the appropriate VCAA notice and a 
hearing before a DRO at the RO.  The AOJ provided the 
appropriate letter in February 2004 and, as discussed above, 
further attempts to obtain a hearing are not warranted.  
Therefore, the Board finds that the AOJ has fully complied 
with its remand instructions and these instructions provide 
no basis for further development.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, SSOC, and in the Board remand discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluations of Phlebitis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.  

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The words "slight", "moderate" and "severe" are not defined 
in the Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "mild" and "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's bilateral phlebitis of the lower extremities, 
secondary to varicose veins, is currently rated as 60 percent 
disabling in each extremity, effective from July 25, 1985 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.104, Diagnostic Codes (Code) 7120 and 7121.  The criteria 
for evaluating varicose veins (Diagnostic Code 7120) and 
post-phlebitic syndrome (Diagnostic Code 7121) are as 
follows:  Massive board-like edema with constant pain at rest 
is rated as 100 percent disabling.  A 60 percent evaluation 
is awarded when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.

VA treatment records dated from July 2001 to April 2002 noted 
the veteran's complaints of bilateral leg pain.  This pain 
was reportedly constant and required the use of medication in 
order to control it.  This pain was rated, on a scale from 1 
(no pain) to 10 (extreme pain), varying from 0 to 7.  Except 
for a trace edema noted in both legs in early April 2002, the 
treatment records consistently reported no edema in the lower 
extremities.  

The veteran was hospitalized at a VA Medical Center (VAMC) 
from March to April 2002 for elevated internal normalized 
ratio (INR), alcohol dependence, and psychiatric complaints.  
He reported "daily, barely tolerable, chronic pain" in both 
legs.  It was noted that the bulk of the veteran's 
hospitalization concerned his psychiatric problems.  The 
consulting psychiatrist recommended that the veteran's 
medication be changed.  For his chronic pain, the veteran was 
placed on long acting "MS Contin" and some occasional 
Percocet.  He was also instructed to continue to elevate his 
feet and use compressing stockings.  The veteran was 
"progressively able to get up and around," and his 
improvement was attributed to his change in medication.  It 
was noted that the veteran's treatment was "complicated and 
potentially hazardous not only from the standpoint of 
anticoagulation, but given his alcohol consumption and 
propensity for particularly snowmobile accidents in the 
past."  The final discharge diagnoses were elevate INR 
(presumably on the basis of a medication error by the 
veteran), chronic pain attributed to venous stasis with 
institution of low does MS Contin and Percocet with improved 
control, multiple psychiatric issues, and alcohol abuse.

The veteran was afforded a VA compensation examination in 
April 2002.  The veteran noted that he had "real bad 
ulcers" in 2000, but did not have any ulcers in his lower 
extremities at the time of examination.  He wore support 
stockings and tight socks.  The veteran could walk up to one 
mile, but his feet and legs would become swollen.  He was 
unable to sit or ride in an automobile for a prolonged 
period.  However, the veteran acknowledged that he drove 
himself to the examination, which was approximately 50 miles 
from his home.  He had to keep his feet elevated in order to 
control his vascular symptoms.  The veteran claimed that he 
had difficulty doing his daily activities and suffered pain 
in his lower extremities and numbness in his feet.  To treat 
his vascular disease and control his leg pain, the veteran 
took Coumadin, Percocet, ibuprofen, and morphine sulfate.  

On examination, the veteran walked into the examination room 
in no physical distress.  The veteran wore support hose.  
There was varicosity of the veins on the legs and feet, and 
previous small scars from surgery of stripping the veins.  
There was "1+" pitting edema in the feet and ankles.  There 
were also scars from healed ulcers over the feet.  There were 
no hard cords felt and no significant palpable tenderness 
noted over either leg.  The assessment was varicosity of the 
veins on both lower extremities with previous episodes of 
phlebitis and leg ulcers, but no acute ulcers or phlebitis at 
the present time.  

The veteran was afforded another VA compensation examination 
in January 2003.  He complained of pain that occurred several 
times a day at his inner thighs.  The veteran acknowledged 
that his pain medication worked quite well, but when it 
started to wear off the veteran was aware of it.  He reported 
swelling in his legs when doing activity and that heat would 
radiate from his legs.  The veteran denied the presence of 
redness in his legs, but claimed that his veins will become 
purple and black.  He noted fatigue and lack of endurance due 
to his leg pain.  The veteran had occasional numbness in his 
legs when driving more than one hour.  He also noted problems 
with "restless leg syndrome."  He had increased pain with 
activity and did most of his daily activities while lying in 
his bed.  When he did work around his cabin and garage, he 
usually did it lying down or sitting in a chair.  To 
alleviate his pain, he used narcotic pain medication, 
stocking hose, and elevation of his legs.  The veteran 
acknowledged that he drove his car, worked on trucks, and did 
home repair/maintenance.  However, he would require frequent 
periods of rest when doing these activities.  He denied 
having any ulcers on his legs in the past year. 

On examination, the veteran walked with a normal gait.  The 
veteran had skin discoloration and vascular changes, 
consistent with peripheral vascular disease (PVD), over his 
feet.  There were no open ulcers present.  Varicose and 
spider veins were noted over his legs.  The legs had areas 
that were tender, especially along the inner thighs, but no 
cords were palpable.  There were several scars and a skin 
graph site that were well healed.  There were no callosities, 
breakdown, or unusual shoe wear patterns present that would 
indicate abnormal weight bearing.  The diagnosis was PVD.  
The examiner commented that while the veteran claimed to 
experience pain, he was still able to walk and perform normal 
functions like balancing, propulsion, and ambulation.  This 
examiner prepared an addendum to the examination report dated 
in early February 2003.  She noted that the claims file had 
been reviewed.  No change was made in her opinions or 
findings based on this review.

VA treatment records dated from June 2002 to July 2003 noted 
the continued treatment of the veteran's bilateral peripheral 
vascular disease.  Two different outpatient records prepared 
in December 2002 noted that there was no significant edema in 
the lower extremities, and that the lower extremities were 
without edema.  Examination in March 2003 found no edema in 
the lower extremities.  In April 2003, the veteran did report 
having abnormal bruising that was difficult to heal.  He also 
reported lumps in his legs that appeared to be resolving on 
their own.  On examination, there was no visible edema 
present.  In June 2003, examination found no edema present in 
the lower extremities.

The veteran was admitted to a VAMC in April 2004 with 
complaints of blot clots in his leg after a long distance 
drive in his automobile.  He noted palpable knots on his 
right calf and knee with venous cords.  He also reported a 
sense that he could not quite breath normally and chronic 
pain so bad in his legs that he could not walk.  The veteran 
denied any swelling in his legs.  An ultrasound revealed 
multiple arterial occlusive disease and new thrombi in the 
right calf.  A "CTA" (computerized tomography angiograph?) 
reported intermediate probability for pulmonary embolism 
(PE), with multiple defects noted.  On examination, there was 
no clubbing, cyanosis, or edema.  His pulses were present and 
symmetric.  The veteran's right thigh was tender, but without 
palpable cords.  The assessment was a history of femoral vein 
ligation (FVL) deficiency supratherapeutic with acute deep 
venous thrombosis (DVT), bradycardia, and possible PE.  
However, the examiner noted that the veteran was not 
symptomatic for PE.  Multiple nursing assessments 
consistently found no edema present in the lower extremities.

Inpatient note of April 2004 indicated that radiology testing 
revealed a fresh clot in the right leg extending to the 
external iliac vein, and an abnormal computerized tomography 
(CT) of the chest showing filling defects in the pulmonary 
arteries.  The physician found these results highly 
suspicious for recurrent DVT and PE despite more than 
adequate anticoagulation medication.  On examination, the 
right leg had questionable palpable cords.  After 
consultation, it was recommended that the veteran receive a 
vena cava filter.  The discharge summary in April 2004 noted 
that the veteran underwent surgical emplacement of a 
Greenfield filter through his neck.  Examination at the time 
of discharge found no edema present.

The veteran was given a VA venous duplex examination of his 
lower extremities in July 2004.  The impression was chronic 
changes consistent with old right and left lower extremity 
deep venous thrombosis.  There was no evidence of acute deep 
venous thrombosis.  An outpatient record of July 2005 found 
no edema on examination.

Another VA compensation examination was provided to the 
veteran in May 2005.  He complained of pain in his legs.  The 
veteran noted that he exercised to alleviate his peripheral 
vascular symptoms, but exercising caused hurt.  He reported 
that elevating the legs and using stockings alleviated the 
edema in his legs.  The veteran claimed that his skin would 
break down easily on his feet.  The examiner noted that the 
veteran had not had a documented DVT since the emplacement of 
an inferior vena cava filter in April 2004.  He denied any 
symptoms of claudication.  The veteran reported symptoms of 
aching, fatigue, and abnormal sensations in the legs during 
rest, prolonged standing, or walking.  He also reported 
restless leg syndrome at night and when he has been off his 
feet.  The veteran denied symptoms DVT to include angina, 
dyspnea, leg pain, swelling, or other centric occlusion.  

He claimed that he could not work due to repeated problems 
with leg ulcers.  The veteran asserted that he spent four to 
eight days a month in bed all day.  He reported that he was 
often in bed 14 hours a day and did all of his activities 
from his bed.  

On examination, the veteran moved stiffly from sitting to 
standing, and then walked "stiff legged."  When questioned 
about this, the veteran reported that was the result of back 
discomfort from prolonged sitting.  The feet were slightly 
cool to touch and appeared dusky.  The toes were dusky and 
puffy in appearance.  The legs were pale with a pinker tone 
above the knees.  Capillary refill was less than three 
seconds.  Pulses were 1+, but the pulses were not easy to 
palpate.  There were no active lesions, inflammation, or 
erythema.  There was stasis pigmentation and trace edema was 
present without pitting.  There were numerous superficial 
varicosities to the feet and posterior calves.  The veteran 
was able to get on the balls of his feet and walk down a 
hallway without aggravating pain.  However, repetitive motion 
exercises caused fatigue and a "pressure" feeling in the 
legs.  The examiner noted that the veteran would put his legs 
up on the examination table in order to become comfortable.  
The veteran's vein stripping scars were superficial and non-
tender.  Other "ligation" scars on the legs were 
superficial and non-tender.  An abdominal magnetic resonance 
angiography (MRA) noted a negative impression.  The diagnoses 
were Factor V Leiden deficiency with recurrent bilateral 
venous thromboembolisms (requiring inferior vena cava filter 
and Coumadin therapy), and chronic pain in the lower 
extremities.

The veteran has contended that he should be entitled to 
increased evaluations for his varicose veins and phlebitis, 
primarily due to severe chronic pain and the interference 
this condition causes with his daily activities and ability 
to work.  

The veteran has reported chronic pain associated with his 
lower extremities.  However, the medical evidence is clear 
that there are no symptoms of "massive board-like" edema 
associated with either leg.  While occasional edema is noted 
in the lower extremities, this evidence is more analogous 
with the criteria for a 60 percent evaluation that requires 
"persistent edema."  This finding is also supported by the 
veteran's lay evidence, which indicates that his edema is 
episodic, occurs with activity, and is alleviated with 
elevation of the legs.  In addition, while he has pain in the 
lower extremities, this symptomatology is alleviated with 
medication, rest, and elevation of the extremities.  It is 
not "constant pain at rest" as required by the diagnostic 
criteria for a total evaluation.  As the evidence does not 
support a finding of chronic severe edema in the veteran's 
legs, his current symptomatology is more consistent with the 
criteria of a 60 percent rating.  Thus, his claims for 
increased evaluations for phlebitis must be denied.  

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The veteran's varicose veins and phlebitis has resulted in 
two hospitalizations in recent years, that is in March/April 
2002 and April 2004.  These hospitalizations were for 
relatively short periods.  While these periods did interfere 
with his daily activities and ability to maintain employment, 
such short inpatient treatment over a four-year period cannot 
be characterized as frequent.  

The veteran is currently unable to work.  He has claimed that 
this fact is primarily due to his bilateral varicose veins 
and phlebitis.  The veteran has been compensated for his 
inability to work due to his service-connected disabilities 
since 1985 with either the award of a schedular total 
evaluation or a total evaluation due to individual 
unemployability.  See 38 C.F.R. § 4.16.  While the veteran's 
varicose veins and phlebitis have obviously interfered with 
his industrial ability; his current level of disability is 
fully contemplated by the rating schedule and his current 
evaluations.  That is, he has been fully compensated for his 
inability to work since 1985.  Thus, the Board finds that his 
varicose veins and phlebitis do not present such an 
exceptional or unusual disability picture that it would 
render the application of the schedular criteria impractical.  

While the veteran is competent to report his symptoms, the 
lay evidence and medical findings do not support a higher 
evaluation.  The Board finds that the examination reports and 
diagnostic tests prepared by competent professionals, skilled 
in the evaluation of disabilities, are more probative of the 
degree of impairment than the appellant's statements.  To the 
extent that the appellant described more severe 
symptomatology associated with his service-connected 
disability, his lay evidence is less probative than the 
repeated observations of skilled professionals.  See 
Washington v. Nicholson, slip op. 03-1828 (U.S. Vet. App. 
Nov. 2, 2005); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against the 
claim for higher evaluations and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(Continued on next page.)



ORDER

Entitlement to an increased evaluation for phlebitis of the 
right lower extremity, secondary to varicose veins, is 
denied.

Entitlement to an increased evaluation for phlebitis of the 
left lower extremity, secondary to varicose veins, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


